Name: 91/359/EEC: Commission Decision of 15 July 1991 allocating import quotas for chlorofluorocarbons for the period 1 July 1991 to 31 December 1992
 Type: Decision
 Subject Matter: natural environment;  international affairs;  chemistry;  international trade
 Date Published: 1991-07-17

 Avis juridique important|31991D035991/359/EEC: Commission Decision of 15 July 1991 allocating import quotas for chlorofluorocarbons for the period 1 July 1991 to 31 December 1992 Official Journal L 193 , 17/07/1991 P. 0042 - 0043COMMISSION DECISION of 15 July 1991 allocating import quotas for chlorofluorocarbons for the period 1 July 1991 to 31 December 1992 (91/359/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer (1), Whereas Article 3 of Regulation (EEC) No 594/91 states that the import into the Community of chlorofluorocarbons from third countries is to be subject to quantitative limits; Whereas Article 5 of the same Regulation states that import into the Community of chlorofluorocarbons from third countries not Parties to the Protocol is prohibited; Whereas the Commission has published a notice to importers of chlorofluorocarbons in the European Community (2) regarding the same Regulation and has thereby received applications for import quotas; Whereas Article 12 of the same Regulation sets out the procedure according to which decisions can be taken concerning the implementation of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the committee referred to in Article 12 of the same Regulation, HAS DECIDED AS FOLLOWS: Sole Article The allocation of import quotas for chlorofluorocarbons controlled by the Regulation (EEC) No 594/91 and indicated in Group I of Annex I thereto during the period 1 July 1991 to 31 December 1992 shall be as indicated in the Annex hereto. Done at Brussels, 15 July 1991. For the Commission Carlo RIPA DI MEANA Member of the Commission (1) OJ No L 67, 14. 3. 1991, p. 1. (2) OJ No C 36, 12. 2. 1991, p. 12. ANNEX Import quotas of chlorofluorocarbons allocated to importers regarding Regulation (EEC) No 594/91 Importer Quantity (1) 1. BHP Supplies 123 2. Du Pont de Nemours 51 3. Helm AG 212 4. ICI 510 5. K& K-Horgen Ltd 343 6. Montefluos 340 7. Produits Chimiques Billancourt 204 8. Proquisa 255 9. RA Bennett Ltd 127 10. RhÃ ´ne-Poulenc ISC Division 104 (1) Quantities are expressed in weighted tonnes according to the ozone depleting potentials (ODPs) specified in Annex I to Regulation (EEC) No 594/91. This is equivalent to the calculated levels mentioned in the same Regulation.